Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated March 28, 1985, which, after a hearing, inter alia, revoked the petitioner’s driving license.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, without costs or disbursements.
There was substantial evidence supporting the Commissioner’s finding that the police had reasonable cause to believe that the petitioner had been driving an automobile while impaired by alcohol in violation of Vehicle and Traffic Law § 1192. Thus, the police were warranted in requesting the petitioner to take a test to determine the alcoholic content of his blood, pursuant to Vehicle and Traffic Law § 1194 (cf., Matter of Van Tassell v New York State Commr. of Motor Vehicles, 46 AD2d 984). We reach this conclusion without drawing any negative inference from the petitioner’s failure to testify at the hearing upon the advice of his attorney on the basis of his constitutional right not to incriminate himself (see, US Const 5th Amend; NY Const, art I, § 6). Finally, we did not, nor did the Commissioner rely upon the spontaneous declaration made by the petitioner during the hearing, which statement was stricken from the record by the Hearing Officer. Lawrence, J. P., Kunzeman, Spatt and Sullivan, JJ., concur.